Citation Nr: 0526975	
Decision Date: 10/04/05    Archive Date: 10/17/05

DOCKET NO.  03-24 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to a rating in excess of 10 percent for left 
ilio-inguinal neuralgia.

3.  Entitlement to a rating in excess of 10 percent for left 
genito-femoral neuralgia (entrapment).  

4.  Entitlement to a compensable rating for erectile 
dysfunction.

5.  Entitlement to a compensable rating for post-operative 
residuals of a left inguinal hernia repair.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1977 to April 1983.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from an April 2003 rating 
decision by the Waco, Texas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The rating decision 
denied service connection for a low back disorder, continued 
a noncompensable rating for postoperative left inguinal 
hernia, and granted service connection for left ilio-inguinal 
neuralgia and left genito-femoral neuralgia (entrapment), 
rated 10 percent each, and for erectile dysfunction, rated 
noncompensable.  In August 2003 (see VA Form 9) the veteran 
requested a Travel Board hearing.  In January 2004 he 
withdrew that request, and asked for a local hearing.  A 
letter dated in June 2004 shows that he canceled his local 
hearing.  


FINDINGS OF FACT

1.  The veteran's back pain complaint in service was acute 
and transitory, and resolved; his current low back disorder 
is not shown to be related to his active service or to the 
back pain complaint noted therein.  

2.  Throughout the entire appeal period, the veteran's left 
ilio-inguinal neuralgia has been rated 10 percent, which is 
the maximum rating provided by the Rating Schedule for such 
disability; disability greater than complete paralysis of the 
nerve is not shown, nor are there factors warranting 
extraschedular consideration.

3.  Throughout the entire appeal period, the veteran's left 
genito-femoral neuralgia has been manifested by complaints of 
radiating left thigh pain and clinical findings of 
hyperesthesia; moderate or severe incomplete paralysis of the 
anterior crural nerve is not shown.

4.  The veteran is not shown to have atrophy or absence of 
both testes, or deformity of the penis with loss of erectile 
power.

5.  The veteran's post-operative residuals of a left inguinal 
hernia are manifested by complaints of pain and tenderness in 
the left inguinal area; there has been no postoperative 
recurrence of the hernia.


CONCLUSIONS OF LAW

1.  Service connection for a low back disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2004).

2.  A rating in excess of 10 percent is not warranted for the 
veteran's left ilio-inguinal neuralgia.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.124a, 
Diagnostic Codes (Code) 8530 and 8730 (2004).

3.  A rating in excess of 10 percent is not warranted for the 
veteran's left genito-femoral neuralgia (entrapment).  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.7, 4.124a, Codes 8526 and 8726 (2004).

4.  A compensable rating is not warranted for erectile 
dysfunction.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.115b, Codes 7522 and 7523 (2004).

5.  A compensable rating is not warranted for residuals of 
left inguinal hernia repair.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.114, Code 7338 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The rating decision of April 2003 and the August 2003 
statement of the case (SOC) explained what the record showed, 
why service connection for a low back disorder was denied and 
why the four ratings at issue were assigned.  The SOC first 
provided the veteran proper VCAA-type notice, and advised him 
as to what was necessary to establish service connection and 
increased ratings.  It also outlined the notice provisions of 
the VCAA as codified in 38 C.F.R. § 3.159, including advising 
the veteran what evidence VA would obtain, what evidence it 
was his responsibility to obtain, and that he should submit 
everything pertinent to his claims.  An April 2005 
supplemental SOC (SSOC) advised him of the current posture of 
the claims.  

While VCAA notice to the appellant did not precede the April 
2003 rating decision, any defect with respect to the timing 
of the VCAA notice requirement was harmless error, and the 
appellant is not prejudiced by the timing error.  The content 
of the notice provided to the appellant via SOC fully 
complied with the notice provisions of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The appellant has been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices.  

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records.  VA outpatient treatment 
records have been obtained.  He has also been afforded VA 
examinations, most recently in March 2005.  VA's duties to 
assist, including those mandated by the VCAA, are met.  See 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Factual Basis

The veteran's service medical records include an October 1981 
health record which shows complaints of back pain.  He 
informed the examiner that prior to service entry he had worn 
a brace due to a musculoskeletal injury.  Mechanical back 
pain was diagnosed.  Muscular low back pain was diagnosed on 
examination later that same day.  A December 1981 treatment 
record shows clinical findings of a groin pull; left inguinal 
ring strain was diagnosed.  A February 1980 hospitalization 
record shows that left inguinal hernia was diagnosed, and 
that the hernia was repaired.  The veteran waived service 
separation examination.

An April 2002 VA outpatient treatment note shows diagnoses of 
chronic testicular pain and erectile dysfunction.  

An October 2002 VA outpatient treatment record shows that the 
veteran complained of pain in the testes.  Examination showed 
left testis pain and tenderness.  Probable hydrocele was 
reported.  In pertinent part, erectile dysfunction was 
diagnosed.  

A December 2002 VA outpatient treatment record shows 
complaints of left groin and testicular pain.  Examination 
showed that the testes were markedly tender to palpation.  A 
left groin scar was tender, and the left groin area was 
tender to palpation; the right groin area was normal.  
Neurologic examination showed that sensory function was 
grossly intact.  The veteran was given a left genito-femoral 
nerve block.  Left genito-femoral neuralgia (entrapment), 
left ilio-inguinal neuralgia, and status post left inguinal 
hernia repair in 1978 were diagnosed.

On February 2003 VA digestive conditions examination the 
veteran complained of severe pain in the left 
testicle/inguinal area.  He added that this condition was 
painful during both activity and at rest, and worse with 
intercourse.  Examination revealed a transverse scar (7 
centimeters) in the median and left suprapubic area which was 
well healed and non-tender.  The penis was normal, without 
drainage.  The left testicle was extremely tender to touch.  
The cord structures in the inguinal region were also very 
tender.  There was no recurrence of the inguinal hernia.  The 
proximal thigh area was not tender to palpation, but the 
veteran complained of pain radiating from the testicle to the 
inguinal region into the left thigh during examination.  The 
diagnosis was status post left inguinal herniorrhaphy in 
1978,  with continued severe testicular and inguinal pain on 
the left, "probably" indicating nerve entrapment during the 
surgical procedure or by post operative scarring.  The hernia 
scar was again reported to be well healed and non-tender.  

A March 2003 VA outpatient treatment record shows that the 
veteran was seen for complaints of low back and left testicle 
pain.  He declined an ilio-inguinal nerve block.  Examination 
showed the veteran to be in no acute distress.  Left-sided 
testicular pain secondary to left genitor-femoral 
neuralgia/entrapment and left ilio-inguinal neuralgia was 
diagnosed.  

Another March 2003 VA outpatient treatment record notes 
complaints of low back soreness for the past three weeks, and 
left testis pain for the past two years.  Medial left thigh 
pain, tingling into the left calf from time to time was also 
reported.  Possible chronic prostatitis with intermittent 
epididymitis was reported.  Chronic low back pain was 
diagnosed.  

A July 2003 VA outpatient treatment record shows a diagnosis 
of erectile dysfunction.  The examining physician commented 
that this disorder was not believed to be of endocrine 
etiology.
An August 2003 VA outpatient treatment record includes a 
diagnosis of chronic low back pain.  The veteran also 
complained of right testis pain.  

On July 2004 VA neurological disorders examination the 
veteran complained of continuing left inguinal, testicular, 
and thigh pain.  He added that the thigh pain radiated to his 
left knee.  He said he could achieve an erection only by 
using Viagra.  Examination of the genital area showed 
moderate to marked tenderness in the left inguinal area 
adjacent to the scrotum, and both testicles were markedly 
tender to pressure.  The penis curved slightly to the left, 
but not significantly, and he denied significant curvatature 
during sexual activity.  An area of hyperesthesia on the 
medial aspect of the left thigh from the inguinal area to 
above the knee was also observed.  ["Hyperesthesia" is 
defined as "[a]bnormal acuteness of sensitivity to touch, 
pain, or other sensory stimuli."  Stedman's Medical 
Dictionary 849 (27th ed. 2000).]  The diagnoses included left 
genito-femoral neuralgia following surgical repair of 
inguinal hernia in service and left ilio-inguinal neuralgia 
secondary to repair of inguinal hernia, status post operative 
inguinal hernia repair with no evidence of recurrence, and 
erectile dysfunction sufficient for vaginal penetration and 
ejaculation with the use of Viagra.  

On March 2005 VA spine examination the veteran indicated that 
he strained his back in 1981, and complained of recurrent 
back pain for the past five years, at times radiating into 
his left leg.  Chronic low back pain, with moderate symptoms 
and minimal abnormalities on examination, was diagnosed.  The 
examiner opined that the veteran's current low back strain 
was "less likely than not due to [inservice] back problem in 
1981."

Laws and Regulations

Service connection will be granted for a disability if it is 
shown that the veteran suffers from such disability and that 
it resulted from an injury suffered or disease contracted in 
line of duty, or from aggravation in line of duty of a 
preexisting injury or disease.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  To prevail in a claim of service connection, 
there must be medical evidence of current disability; medical 
or, in certain circumstances lay, evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two ratings under a 
Diagnostic Code (Code) applies, the higher evaluation is 
assigned if the disability picture more closely approximates 
the criteria for the higher rating; otherwise, the lower 
rating is assigned.  38 C.F.R. § 4.7.  

The Court has held that in claims for increased ratings, 
staged ratings may be warranted if the claim involves the 
initial rating assigned with a grant of service connection.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  The appeals 
pertaining to left ilio-inguinal neuralgia, left genito-
femoral neuralgia (entrapment), and erectile dysfunction are 
from the initial ratings assigned with the grant of service 
connection in April 2003.  However, these disorders have 
remained essentially static throughout the appeal period, and 
staged ratings are not indicated.

Ilio-inguinal nerve impairment is rated under Codes 8530, 
8630, 8730 for paralysis, neuritis, neuralgia, respectively.  
A 10 percent (maximum) rating requires severe to complete 
paralysis.  38 C.F.R. § 4.124a.  .

Genito-femoral nerve impairment is rated under Codes 8526, 
8626, and 8726, respectively, for paralysis, neuritis, and 
neuralgia.  Complete paralysis, with paralysis of the 
quadriceps extensor muscles warrants a 40 percent rating; 
incomplete paralysis warrants a 30 percent rating, when 
severe, a 20 percent rating when moderate, and a 10 percent 
rating when mild.  38 C.F.R. § 4.124a.  

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the picture for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. 
§ 4.124a, Diseases of the Peripheral Nerves.

Neuritis is characterized by loss of reflexes, atrophy, 
sensory disturbances, and constant pain, at times 
excruciating, with a maximum rating equal to severe 
incomplete paralysis.  38 C.F.R. § 4.123.

Neuralgia is characterized usually by a dull and intermittent 
pain, of typical distribution so as to identify the nerve, 
with a maximum equal to moderate incomplete paralysis.  
38 C.F.R. § 4,124.  

There is no listed disability rating for erectile 
dysfunction; special monthly compensation may be awarded for 
loss of use of a creative organ (and has been in the instant 
case).  Where there is associated absence or loss of testes 
or penile deformity, ratings under Codes 7522, 7523 may be 
assigned.  38 C.F.R. § 4.115b.  

Inguinal hernia is rated under Code 7338, which provides a 
noncompensable rating for a small inguinal hernia, reducible, 
or without true hernia protrusion.  A noncompensable 
evaluation is also provided for an inguinal hernia not 
operated, but remediable.  To warrant a 10 percent rating, 
the hernia must be postoperative recurrent readily reducible 
and well supported by a truss or a belt.  Higher ratings 
require a small recurrent hernia that is not well supported, 
or not readily reducible, or more severe pathology.  See 
38 C.F.R. § 4.114.  

In exceptional cases where evaluations provided by the Rating 
Schedule are found to be inadequate an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to a 
service-connected disorder.  38 C.F.R. § 3.321(b).

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu, supra.  
However, these statements must be viewed in conjunction with 
the objective medical evidence (as required by the rating 
criteria).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis

Service Connection

It is amply shown, and is not in dispute, that the veteran 
currently has a back disorder.  However, there is no 
competent evidence of a nexus between the current disorder 
and the veteran's military service, to include the October 
1981 back pain complaints (and diagnoses of mechanical back 
pain and muscular back pain).  The October 1981 complaints 
were acute and transitory, and resolved.  No further back 
complaints were noted during the veteran's approximately year 
and a half of subsequent active service.  Accordingly, 
service connection for a back disability on the basis that 
such disability became manifest in service, and has 
persisted, is not warranted.  The first postservice evidence 
showing chronic low back problems is in 2003, when chronic 
low back pain was diagnosed.  Such an extended lapse of time 
between service and the earliest documentation of current 
disability (about 20 years), is of itself a factor for 
consideration in deciding a service connection claim, i.e., 
it is probative evidence against a finding of a nexus between 
current disability and service.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  Further, and of particular note, 
on March 2005 VA orthopedic examination the examiner opined 
that the veteran's current back problems were "less likely 
than not" related to his back complaints in service in 1981.  
There is no competent (medical) evidence to the contrary.

Without any competent evidence of a nexus between the 
veteran's current low back disability and his active service, 
service connection for such disability is not warranted.  The 
veteran's statements/arguments relating his current low back 
problems to service cannot by themselves establish that this 
is so.  As a layperson, he is not competent to opine 
regarding the etiology of a disease or disability.  See 
Espiritu, supra.  

The preponderance of the evidence is against this claim.  
Hence, it must be denied.

Increased Ratings

Left Ilio-Inguinal Neuralgia

The 10 percent rating already assigned for left ilio-inguinal 
neuralgia (diagnosed in December 2002, March 2003, and July 
2004) is the maximum schedular rating for ilio-inguinal nerve 
impairment (see Code 8530), and reflects severe to complete 
paralysis of the nerve.  Impairment any greater than severe 
to complete paralysis of the nerve is neither shown nor 
alleged.  Impairment of the nerve appears to be wholly 
sensory (hyperesthesia), accompanied by complaints of pain.  
.

As the disability is rated at the maximum schedular rating, 
the record raises a question as to whether extraschedular 
consideration is indicated.  However, factors warranting 
extraschedular consideration, e.g., marked interference with 
employment or frequent hospitalization due to the disability 
are neither shown nor alleged.  Consequently, referral for 
extraschedular consideration is not indicated.  The 
preponderance of the evidence is against the claim.  Hence, 
it must be denied.

Left Genito-Femoral Neuralgia (Entrapment)

Genito-femoral nerve pathology warrants a rating in excess of 
10 percent where there is moderate or severe incomplete 
paralysis or complete paralysis of the nerve.  See Code 8626.  
Here, the disability is manifested by an area of 
hyperesthesia and subjective complaints of pain.  The 
diagnosis is neuralgia, which is rated on a scale with the 
maximum equal to moderate incomplete paralysis.  However, a 
maximum level of impairment is not clinically shown.  
Notably, on VA neurological examination the veteran was found 
to be in no acute distress.  The Board finds that the degree 
of impairment shown is consistent with no more than mild 
incomplete paralysis.  Consequently, a rating in excess of 10 
percent is not indicated 

Erectile Dysfunction

At the outset, it is noteworthy that loss of erectile 
function, of itself, is recognized (and compensated) by the 
award of special monthly compensation (which has been awarded 
here, despite that neither testicle atrophy nor absence of 
spermatozoa is shown - the veteran alleges he cannot maintain 
an erection without Viagra).  For a separate compensable 
rating there must be further pathology, such as deformity of 
penis or complete atrophy of both testes (Codes 7522, 7523), 
neither of which is shown.  Accordingly, a compensable rating 
is not warranted.  See 38 C.F.R. § 4.31 as to Code 7522).  

Post-Operative Left Hernia Repair Residuals

The evidence does not show, nor is it alleged, that the left 
inguinal hernia has recurred post herniorrhaphy, as required 
for a 10 percent rating under Code 7338.  Simply put, there 
is no competent evidence of current hernia.  See July 2004 VA 
examination.  And obviously, in the absence of recurrence, 
there can be no finding that the veteran requires a truss or 
a belt for support.  Neurological residuals of the surgery 
are separately rated, and separately considered.  Without any 
evidence of current inguinal hernia, there is no basis for 
rating such disability.  The preponderance of the evidence is 
against this claim, and it must be denied.


ORDER

Service connection for a low back disorder is denied.

A rating in excess of 10 percent for left ilio-inguinal 
neuralgia is denied.

A rating in excess of 10 percent for left genito-femoral 
neuralgia (entrapment) is denied.

A compensable rating for erectile dysfunction is denied.

A compensable rating for residuals of left hernia repair is 
denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


